United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1932
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 3, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ March 31, 2008 decision denying her claim for compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury in the performance of duty on November 17, 2006.
FACTUAL HISTORY
On February 23, 2007 appellant, then a 55-year-old mail processor clerk, filed a traumatic
injury claim alleging that, on November 17, 2006, she sustained pain and weakness in her left
forearm and elbow after a metal bar fell and struck her as she was checking the upper level of a
general purpose mail container (GPMC). She stopped work on December 26, 2006. The
employing establishment challenged appellant’s claim.

In an undated statement, appellant alleged that on November 17, 2006 a bar fell and
struck her on the inside of the left forearm and bounced on the inside of the elbow. She noted
that there was no continued pain except for the initial impact of the bar. On December 26, 2006
appellant’s arm started hurting and she had a problem lifting. She saw her doctor subsequently
that morning. In a February 25, 2007 statement, the employing establishment noted that on
December 30, 2006 appellant was asked about her request for sick leave from December 30,
2006 to January 1, 2007. The employing establishment indicated that she reported being treated
by a physician, on December 26, 2006, for left arm pain due to an injury at work on
November 17, 2006 involving a GPMC. The employing establishment advised that, at that time,
appellant did not want to file a workers’ compensation claim.
In a December 26, 2006 work restriction form, Dr. Ronald Frye, Board-certified in family
medicine, indicated that appellant had left arm pain and that she could return to work that day but
could not lift more than five pounds. In a February 8, 2007 work restriction form, Dr. H. Cobb
Alexander, a Board-certified orthopedic surgeon, diagnosed pain of the left upper extremity and
advised that appellant could lift up to 10 to 15 pounds. In a duty status report of the same date,
he checked a box “yes” indicating that the history of the injury provided by appellant
corresponded to the injury as described by appellant’s supervisor. The history provided on the
form report indicated that a bar on a GPMC fell and struck her left forearm and elbow.
Dr. Alexander diagnosed pain of the left upper extremity.
On March 2, 2007 the Office advised appellant of the factual and medical evidence
needed to establish her claim and allowed 30 days to submit such evidence. In response,
appellant submitted a March 22, 2007 work restriction from Dr. Alexander, who diagnosed
elbow pain and indicated that she could lift up to 15 pounds and no lifting overhead through
April 15, 2007.
In an April 3, 2007 decision, the Office denied appellant’s claim on the grounds that there
was insufficient evidence to establish that she sustained an injury as alleged. It found that the
evidence did not establish that the events occurred as alleged or that the medical evidence related
a diagnosis to the claimed events.
Appellant subsequently submitted a February 18, 2007 work restriction from
Dr. Alexander, who diagnosed pain in the left upper extremity and restricted lifting to 10 to 15
pounds.
On February 22, 2008 appellant requested reconsideration. In an April 30, 2007 report,
Dr. Alexander stated that appellant injured her left upper extremity “around November 17th
[2006] while at work” when a metal bar fell across the anterior aspect of her arm. He stated that
it was “a little sore” at that time and appellant thought little of it. However, appellant had
subsequent cycles of elbow soreness. Dr. Alexander advised that there was no consistent pain or
radicular symptoms. He suspected that appellant had an injury to her brachioradialis muscle.
Dr. Alexander noted that appellant was on light duty from January 30 to April 30, 2007 and that
she was released to regular duty as of May 1, 2007.
Appellant also submitted a statement noting that she did not initially report the injury
within 30 days because there was no weakness and the pain lasted only a few minutes upon

2

impact of the metal bar. Her condition was fine from November 17 through December 26, 2006.
On the morning of December 26, 2006 appellant’s pain and weakness became worse and she
could not hold trays of mail.
In a March 31, 2008 decision, the Office denied modification of the April 3, 2007
decision on the grounds that the medical evidence was speculative and did not support the factual
evidence.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. An employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged by a
preponderance of the reliable, probative and substantial evidence.3 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, as alleged, but the employee’s statements must be consistent with
surrounding facts and circumstances and his or her subsequent course of action. Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may cast doubt on an employee’s statements in determining whether he or she has established a
prima facie case.4 However, an employee’s statement alleging that an injury occurred at a given
time and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.5
The second component is whether the employment incident caused a personal injury and
generally this can be established only by medical evidence.6 As part of this burden, the claimant
must present rationalized medical evidence based upon a complete factual and medical
background showing causal relationship.7 Causal relationship is a medical issue and the medical
1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

Charles B. Ward, 38 ECAB 667 (1987).

4

Merton J. Sills, 39 ECAB 572, 575 (1988). See also Paul Foster, 56 ECAB 208 (2004).

5

Thelma S. Buffington, 34 ECAB 104 (1982).

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Joseph T. Gulla, 36 ECAB 516 (1985).

3

evidence generally required to establish causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the compensable employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The record supports that on November 17, 2006 appellant was struck in the left forearm
and elbow by a metal bar. Although the Office found that the evidence did not establish the
November 17, 2006 incident occurred, the Board finds that appellant provided a consistent
history of the incident and the reports from Dr. Cobb also provided a history that is generally
consistent with that given by appellant. Appellant also provided a reasonable explanation for
why she delayed in filing her claim, indicating that initial symptoms were brief but then
worsened on December 26, 2006. The Board finds that there is no strong or persuasive evidence
to refute that the November 17, 2006 incident occurred as alleged.
Although appellant has established that the November 17, 2006 incident occurred as
alleged, she not established the second component of fact of injury by submitting sufficient
medical evidence to establish that the November 17, 2006 incident caused or aggravated a
diagnosed medical condition.
In the April 30, 2007 treatment note, Dr. Alexander opined that appellant injured her left
upper extremity on November 17, 2006 at work when a metal bar fell across the anterior aspect
of her left arm. He noted that the pain was initially minor but she began experiencing cycles of
left elbow pain. Dr. Alexander opined that appellant injured her brachioradialis muscle. Apart
from describing left elbow pain, he did not provide a firm diagnosis of appellant’s condition.
Dr. Alexander’s opinion on causal relationship does not contain sufficient medical rationale
explaining the basis by which a bar falling onto appellant’s left arm would cause a particular
injury to the brachioradialis muscle. Because he did not provide medical rationale explaining
why or how appellant’s forearm or elbow injury were caused by the work-related incident, this
report is insufficient to establish appellant’s claim.
In the February 8, 2007 duty status report, Dr. Alexander indicated through a checkmark
for “yes” that the history of the injury as described on the form report corresponded to the injury
as described by the employing establishment. To the extent that this may be viewed as support
for causal relationship, checking a box “yes” is insufficient to establish a causal relationship in
the absence of medical rationale, which explains the reasons for the physician’s opinion. In the
work restrictions dated February 8 to March 22, 2007, Dr. Alexander diagnosed pain of the left
upper extremity and elbow. However, pain is a symptom, not a compensable medical diagnosis.9
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

4

Furthermore, Dr. Alexander did not address the cause of appellant’s condition or mention the
November 17, 2006 work incident.10 Similarly, the December 26, 2006 work restriction report
from Dr. Frye is insufficient as the physician does not address causal relationship between the
November 17, 2006 incident and any diagnosed medical condition.
Consequently, the medical evidence is insufficient to establish that the November 17,
2006 work incident caused or aggravated a diagnosed medical condition. Thus, the Board finds
that the Office properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury on November 17, 2006 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 31, 2008 is affirmed.
Issued: February 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

